Per Curiam.
This is an application, made upon notice, for a writ of certiorari to review an ordinance of the borough of Audubon, providing for the widening and improving of East Atlantic avenue.
It is urged that under the rule laid down in Haake v. Norwood, 2 N. J. Adv. R. 1046, the ordinance was improperly passed. This is not the first application made for a writ of certiorari to review this ordinance. Mr. Justice Katzenbach, on June 17th, 1924, allowed a. rule to show cause for that purpose, and this rule was dismissed on July 14th, 1924.
The infirmity in the ordinance complained of, we think, was a mere irregularity in procedure and not for jurisdictional defect, but, even if that be not so-, we feel it is but a proper exercise of discretion that the writ should be denied, for the reason that at the time of giving notice of such application the borough had sold and delivered its bonds and received the money therefor covering the cost of this and other improvements, and had also entered into1 a contract for the work contemplated by the ordinance, and work had been done thereunder and public moneys expended therefor.
The application for the writ is therefore denied, with costs.